Citation Nr: 1437126	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU) for purposes of entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and JR, daughter of Veteran and appellant 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 1969.  

The appellant is the surviving spouse of the Veteran and has been substituted for the Veteran in this matter, which the Veteran initiated prior to his death.  Although several claims were pending on appeal at the time of the Veteran's death, the appellant limited her request to be substituted for the Veteran to the TDUI claim.  The appellant was notified in March 2014 that she could be substituted for the Veteran in the appeal he initiated prior to his death.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to TDIU.  The TDIU claim was denied during the pendency of an appeal for increased ratings for several service-connected disabilities initiated by a December 2007 claim for increased evaluations.  

The appellant and JR testified before the undersigned at a Travel Board hearing conducted in March 2014.  The transcript of that hearing is associated with an electronic (Virtual VA) file.  Each of the Veteran's electronic files (Virtual VA and VBMS), as well as the physical file, have been reviewed in preparation for this decision.



FINDINGS OF FACT

1.  The Veteran's self-employment was a sheltered or protected environment which was marginal employment and was no longer substantially gainful employment when the income from that business declined.  
 
2.  The Veteran's service-connected disabilities were of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him, other than his sheltered self-employment.


CONCLUSION OF LAW

The criteria for TDIU were met, for purposes of accrued benefits.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the appellant, no additional notice or development is required. 

When the Veteran sought an increased rating for diabetes mellitus in January 2008, a 20 percent evaluation was in effect for that disability, and the Veteran's combined rating was 50 percent, with consideration of PTSD (evaluated as 30 percent disabling) and diabetic retinopathy (evaluated as 10 percent disabling).  Effective from October 15, 2008, the Veteran was assigned separate, 20 percent ratings for peripheral neuropathy of each upper extremity and 10 percent ratings for each lower extremity, raising the Veteran's combined disability rating to 80 percent.  An increase in the severity of PTSD to 50 percent was granted effective from February 10, 2011.  That increase was granted by a rating decision issued in September 2012.  Soon thereafter, the Veteran submitted the TDIU claim received in November 2012.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the information of record about the Veteran's post-service employment experience is limited to the fact that he was self-employed from 1998 until he "retired."  A December 2009 VA outpatient treatment note reflects that he was "officially" retired, but continued to run self-owned businesses over the Internet.  VA treatment notes after December 2009 do not reference the Veteran's employment.  The testimony at the March 2014 hearing before the Board establishes that the Veteran's self-employment was a sheltered work environment, which allowed the Veteran to work at his own pace, set his own hours, check his blood glucose levels when he wanted to, and allowed him to delegate tasks to his wife or daughter, who assisted him with the business.  

Marginal employment is deemed to exist when a Veteran's earned annual income does not exceed the amount set by the Bureau of the Census as the poverty threshold for one person.  38 C.F.R. § 3.16(a).  Marginal employment may be found, on a factual basis, when earned income exceeds the poverty threshold, in a protected environment such as a family business or sheltered workshop.   Id.  In this case, the evidence reflects that the Veteran was self-employed for many years, but that, as his service-connected disabilities increased in severity, he was unable to continue to win contracts to keep the business economically viable, and the business closed.  However, the appellant has not provided or been asked to identify when the business or when income from the business fell below a marginal level.  

There are gaps in the record, especially with regard to the Veteran's income and employment status.  Although the appellant was substituted for the Veteran in the TDIU claim after the Veteran's death, no additional evidence regarding these facts was added to the file.  The Board notes that a claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claim, as it is based upon a separate statutory entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997).

In his November 2012 application for TDIU, the Veteran reported that he worked 20 to 40 hours each week in sales at his business from 1998 to May 2014, and that his highest monthly income was about $2,500.  The August 2011 VA examination reflects that the Veteran "gave up" the "physical aspects" of running his own business in 2005, but continued to perform management and administrative functions until May 2010.  As noted above, the record does not reflect when the income of the business declined, or whether or when the Veteran's earned income fell below the level defined as marginal, although it appears from the record that such decline occurred by May 2010, when the Veteran stated that he was no longer self-employed.  The appellant's application for benefits, submitted in 2014, discloses no income for the Veteran other than Social Security Administration and other retirement benefits.

The clinical records reflect that the Veteran ceased to do the "physical work" of his businesses several years before the income of the business declined.  In December 2009, he sought evaluation for increased symptoms of his diabetes and peripheral neuropathy, as well as for chest pain, for which a diagnosis of "atypical chest pain" was assigned.  In August 2010, the provider noted that it was possible that the Veteran was having "memory problems."  The examiner who conducted VA examination in August 2011 determined that fatigue due to myelodysplastic disease was the reason the Veteran ceased running his business in May 2010.  The examiner determined that it would be a safety hazard for the Veteran to be employed in any environment in which he could injure himself, and that he would be chronically at risk for an unpredictable emergency, and would be an "unacceptable risk in any workplace."  As service connection was not in effect for myelodysplastic disease, the examiner concluded that his nonservice-connected disabilities made him unemployable.  

The Board notes that the VA examiner did not provide an opinion as to whether the Veteran was unemployable on the basis of service-connected disabilities alone.  Even prior to onset of myelodysplastic disease, for which service connection has not been granted, the Veteran's ability to generate sales and income in his protected work environment had fallen.  There is no showing that the Veteran would have been able to obtain or retain employment in a business, even in a sedentary capacity, given his PTSD, diabetes, vision impairment, and peripheral neuropathy of all four extremities, which were evaluated as 80 percent disabling as early as 2008.  The Board further notes that the Veteran applied for Vocational Rehabilitation benefits in 2008, but the record does not reflect that any training benefit was awarded, or that there was a determination that employment for the Veteran was feasible.  

The evidence of record reflects that the Veteran's only employment during the 10 years prior to his death was in a business he set up, which was a protected and sheltered environment because he could vary his schedule as he desired and delegate to others any activity he could not perform.  The record does not establish when the business was no longer economically viable, or when the Veteran's earned income from employment fell below the poverty threshold, but the evidence establishes that the Veteran met the criteria for TDIU prior to his death.  When TDIU started will be addressed by the RO in the first instance (additional information may be needed from the Appellant).
ORDER

The claim for TDIU is granted, for purposes of accrued benefit, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


